Title: To Thomas Jefferson from John Joseph Rey, 31 December 1805
From: Rey, John Joseph
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington December 31st. 1805.
                  
                  These many Years have I sacrificed the most precious part of my time, nay of my whole property in support of the principles of true Christian liberty; for which I have suffered, & still suffer, now more than ever, infirmities, for want of the necessary comforts of life: but, if the sacrifice of a man could contribute to the prosperity of a nation, what would she lose by it; only a friend? a Christian ought at least every last year’s day to forget all worldly injuries & prejudices excited against his neighbour by Satan, his imps & devices; & rise like the sun on new year’s day, to his brightest & most elevated meridian, above the dark regions of envy & hatred; sound the Clarion of truth to proclaim the glory of an omnipotent tri-un god; & the rights of man, woman, & child.
                  May the holy trinity pour down upon you, your Counsels, all nations, & especially on this Columbian, whose benign chief you are, his blessings, as abundantly as the manna fell on the ground for the comfort of our forefathers. And may you see many happy new years, & hear the echo of numerous myriads of your children—who shall rend the sky with praises for him that established their felicity. Accept the offer of my humble services, & the high respect & veneration wherein I hold your person and character.
                  
                     J. J. Rey 
                     
                  
               